Citation Nr: 0001168	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  99-03 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an undiagnosed illness 
manifested by encephalitis type symptoms.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran has verified active duty service from December 
1966 to December 1969.  He also has a second period of active 
service from December 1990 to May 1991.  He served on active 
duty in the Southwest Asia Theater from January 1991 to April 
1991.  The record also reflects that the veteran had an 
additional period of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied the benefit sought.


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.

2.  The veteran has since manifested chronic neurological 
signs and symptoms of an undiagnosed illness, including 
weakness and clumsiness of his right arm, difficulty with 
speech and controlling his facial muscles, and a period when 
he was comatose, with associated brain injury.   


CONCLUSION OF LAW

The claim of entitlement to service connection for 
encephalitis type symptoms due to an undiagnosed illness is 
well grounded.  38 U.S.C.A. §§ 1117(a), 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 
3, 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 1, 2001.  38 U.S.C.A. § 1117 
(West Supp. 1999); 38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  

VAOPGCPREC 4-99 holds that medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  Additionally, with respect to this 
fourth element, it is also "consistent with section 
5107(a)...to accept lay evidence that a claimant sought 
treatment or examination and that the illness was not 
diagnosed upon such treatment or examination, provided that 
the lay evidence is capable of substantiation by medical 
evidence."  VAOPGCPREC 4-99, paragraph 15.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type that would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

With respect to the elements of a well grounded claim for 
service connection for an undiagnosed illness, we note first 
that the veteran's DD 214 reflects that he served on active 
duty in the Southwest Asia Theater from January 1991 to April 
1991.  Second, the medical evidence of record shows that the 
veteran has manifested numerous neurological signs or 
symptoms.  With respect to the third element of a well 
grounded claim, the medical evidence also shows that the 
veteran suffers from a chronic disability, with significant 
neurological deficits involving weakness and clumsiness of 
his right arm, difficulty with speech and controlling his 
facial muscles, and was comatose, associated with brain 
injury.  

Finally, with regard to whether the veteran's chronic 
disability is the product of an undiagnosed illness, we note 
that he testified at a personal hearing before the 
undersigned that he suffers from an undiagnosed illness which 
led to a coma and resulting severe brain injury.  The medical 
evidence shows that the veteran was comatose with severe 
brain damage, and has numerous neurological signs and 
symptoms resulting from this brain damage.  It is the 
veteran's contention that he suffers from an undiagnosed 
illness, manifested by encephalitis type symptoms.  It was 
further contended at his hearing that this undiagnosed 
illness was coded for insurance billing purposes as 
'encephalitis' or 'encephalitis - herpes', but that he was 
repeatedly told that his illness was incapable of, or 
escaped, diagnosis.  It has also been averred that the 
diagnosis of encephalitis was a preliminary one, which was 
later changed to "undetermined".  

As the veteran's testimony is presumed credible for purposes 
of determining whether his claim is well grounded, Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995), and as the lay 
evidence of the veteran and his spouse is capable of 
substantiation by medical evidence, we determine that this 
evidence, offered to show that the veteran's illness has 
escaped diagnosis, is sufficient to satisfy the fourth 
element of a well grounded claim.  Thus, we find that the 
veteran's claim is well grounded.  




ORDER

The claim of entitlement to service connection for an 
undiagnosed illness manifested by encephalitis type symptoms 
is well grounded.  To this extent only, the appeal is 
granted.


REMAND

Because the claim of entitlement to service connection for an 
undiagnosed illness manifested by encephalitis type symptoms 
is well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

During the veteran's personal hearing before the undersigned 
Member of the Board, he indicated that he had diagnostic 
testing and/or treatment at the Coatesville VA facility from 
approximately 1993 to 1995.  Our review of the claims folder 
does not show that these records have been associated with 
the veteran's claim folder.  Because they could be of 
significant probative value in determining the veteran's 
claim, we find that a remand is necessary.  In addition, we 
note that the veteran has apparently filed for Social 
Security Administration (SSA) disability benefits.  Records 
of (and supporting) a SSA decision are not associated with 
the claims file, and should be obtained.  The duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Such duty extends to 
obtaining records from other Government agencies such as the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include private medical 
records, in support of his claim.
2.  The RO should obtain all of the 
veteran's records from the VA facility in 
Coatesville, from 1992 to the present and 
the veteran's SSA records, including 
medical records on which any SSA 
determination was based.

3.  If, after all the evidence requested 
above is assembled, it remains uncertain 
whether or not the veteran's neurological 
disability is due to undiagnosed illness, 
he should be scheduled for a 
comprehensive VA examination to ascertain 
the probable etiology of the neurological 
(encephalitis-type) symptoms, including 
whether the cause is undiagnosed.  If 
such examination is conducted, the 
examiner should have the veteran's claims 
file available for review and should 
provided a detailed explanation of the 
rationale for any opinion given.

4.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond.  The case should 
then be returned to the Board for further 
review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Chief Member, Board of Veterans' Appeals




 


